MEMORANDUM OPINION

                                           No. 04-11-00414-CR

                                       IN RE Roman SULLIVAN

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Sandee Bryan Marion, Justice
                 Steven C. Hilbig, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: July 6, 2011

PETITION FOR WRIT OF MANDAMUS DENIED

           On June 15, 2011, relator Roman Sullivan filed a petition for writ of mandamus,

complaining of the trial court’s failure to rule on various pro se petitions and motions. However,

counsel has been appointed to represent relator in the criminal proceeding pending in the trial

court for which he is currently confined.             A criminal defendant is not entitled to hybrid

representation. See Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007); Patrick v.

State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995). A trial court has no legal duty to rule on

pro se motions or petitions filed with regard to a criminal proceeding in which the defendant is

represented by counsel. See Robinson, 240 S.W.3d at 922. Consequently, the trial court did not



1
  This proceeding arises out of Cause Nos. 2009-CR-1619 and 2009-CR-2009, styled State of Texas v. Roman
Sullivan, pending in the 379th Judicial District Court, Bexar County, Texas, the Honorable Ron Rangel presiding.
                                                                                  04-11-00414-CR


abuse its discretion by declining to rule on relator’s pro se petitions and motions filed in the

criminal proceeding pending in the trial court. Accordingly, the petition for writ of mandamus is

denied. TEX. R. APP. P. 52.8(a).

                                                                   PER CURIAM

DO NOT PUBLISH




                                               -2-